08/23/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 May 21, 2019 Session

         CAROLYN DIANE LONG v. STEVEN LAWRENCE LONG

        Appeal from the Probate and Family Court for Cumberland County
                  No. 2014-PF-4162    Larry M. Warner, Judge


                             No. E2018-01868-COA-R3-CV


This divorce case involves the trial court’s classification and division of the separate and
marital property of the parties. The trial court did not place a valuation on any of the
property that was contested, nor did it refer to or make any findings regarding the factors
provided by the governing statute, Tenn. Code Ann. § 36-4-121 (2017). We vacate the
trial court’s order and remand with instructions to make sufficient findings of fact and
conclusions of law as required by Tenn. R. Civ. P. 52.01.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Probate and Family Court
                            Vacated; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and THOMAS R. FRIERSON, II, JJ., joined.


G. Earl Patton, Crossville, Tennessee, for the appellant, Carolyn Diane Long.

Jason F. Hicks, Cookeville, Tennessee, for the appellee, Steven Lawrence Long.

                                        OPINION

                                             I.

       Carolyn Diane Long (wife) and Steven Lawrence Long (husband) were married
for the first time in 1984. Following a divorce a year later, they remarried in 1987.
Wife’s family was involved in real estate development and investment. In 1993, wife’s
mother and stepfather created and funded a partnership entity known as “Pioneer
Properties.” The partners were wife, her brother, sister, two stepbrothers, and her

                                            -1-
stepfather. Wife testified that the primary activity of Pioneer Properties was “buying
land, subdividing it, and then selling it.” It is undisputed that neither husband nor wife
contributed any funds to Pioneer Properties. When wife received distributions from the
partnership, she deposited them into an account jointly held by the parties.

       In 1988, while they were married, the parties acquired a property on George Smith
Road. At that time, they were contemplating divorce and, according to wife, they “were
separated for a long time.” Wife intended to move into the house on George Smith Road
and live in it by herself. Husband executed a deed quitclaiming his interest in the George
Smith Road property to wife in 1988. The parties reconciled and lived together in the
house for several years. Later, they moved to another house and rented the George Smith
Road property.

        On October 31, 2014, wife filed her complaint for divorce. The only issues
contested were the classification of two assets ‒ wife’s interest in Pioneer Properties and
the George Smith Road property ‒ and the division of the marital estate. By agreement,
the trial was bifurcated. At the first hearing on March 10, 2017, the trial court was asked
to decide whether the two contested assets were marital or wife’s separate property. The
parties agreed that the interests held by wife in three other business entities, Pioneer
Realty, Inc., Robinson Properties Family LP, and RLW Properties, were her separate
property. No value for these three assets was presented to the trial court, and it did not
find or set a value for any of them.

       The only witnesses at the relatively brief first hearing were husband and wife.
Wife argued that, notwithstanding the fact that the two contested assets were acquired
during the course of the marriage, they were gifts to her and should be classified as her
separate property. Husband argued that he made substantial contributions to the
preservation and appreciation of the assets, and therefore their increase in value during
the marriage should be classified as marital property. Additionally and in the alternative,
husband argued that the assets were converted to marital property by operation of the
doctrines of commingling and transmutation.

       The only factual findings pertaining to the disputed assets in the trial court’s order
following the first hearing are as follows:

              That with regard to the home and real property on George
              Smith Road, in Cumberland County, titled solely in the name
              of the [wife]: The [husband] conveyed his interest in said real
              property to the [wife], by quitclaim deed in 1988; and the
              parties further exhibited an intent throughout the marriage

                                             -2-
              that said real property would remain the [wife’s] sole and
              separate property.

              That with regard to the parties’ interest in the partnership
              entity known as Pioneer Properties: This entity was a more
              fluid asset, with properties being bought and sold at various
              times throughout the marriage. The Court finds that this
              entity is marital property due to the fluidity of the asset and
              due to the fact that proceeds were regularly deposited from
              said partnership into a joint account of the parties.

(Numbering in original omitted).

       The second hearing took place on August 17, 2018. The trial court heard
testimony from the parties and a real estate appraiser. The parties agreed on the values of
many, but not all, of the numerous marital real estate assets. The only factual findings
contained in the trial court’s final judgment state as follows:

              That for at least 27 years of this 31 year marriage the wife
              treated all of the property the parties collectively owned as if
              it were owned equally by her and husband and that all of their
              property should now be divided equally.

              Pioneer Properties is a real estate investment business owned
              and run by wife and her family, and it would not be feasible
              for husband to continue in that business relationship after the
              divorce.

(Numbering in original omitted).

       The trial court awarded wife the entire interest in Pioneer Properties. Wife
estimated the value of this asset to be $311,295.81. It does not appear from the record
that husband proffered a written estimated value of the Pioneer Properties interest.
During the second hearing, husband’s counsel argued that the value of wife’s interest was
$429,527.50. To offset this award, the court awarded husband apartments on Old Mail
Road that the parties agreed were worth $300,000; two parcels of land on Woodlawn
Road worth $90,000, and a parcel on Rockledge Drive worth $3,000. The trial court
further ordered several other real estate holdings to be sold and the proceeds split equally.
The marital residence was ordered to be sold and the proceeds equally divided after
payment of debts associated with the residence. The parties did not agree on the value of
all these assets, including the marital residence. As noted, the trial court made no
                                             -3-
findings of fact regarding the value of any asset of the marital or separate estates.
Consequently, it is difficult to state an accounting of the division of the assets with any
certainty. As appendices to her brief, wife submits two charts showing her argument as
to the division according to her values, and according to husband’s. Using wife’s values,
she states that she was awarded property worth $622,147.08, and husband awarded
property worth $641,851.27. Using husband’s values, wife states that the property was
divided $659,109.58 to her, and $678,813.77 to husband. Wife timely filed a notice of
appeal.

                                             II.

       Wife raises these issues:

              Whether the trial court erred in classifying her interest in the
              Pioneer Properties partnership as marital property.

              Whether the trial court failed to make sufficient findings of
              fact and conclusions of law as required by Tenn. R. Civ. P.
              52.01.

Husband raises the following additional issue:

              Whether the trial court erred in classifying the George Smith
              Road property as wife’s separate property.

                                            III.

       This Court has set forth the standard of review of a trial court’s division of marital
property as follows:

              Once the marital property has been valued, the trial court is to
              divide the marital property in an equitable manner. Tenn.
              Code Ann. § 36–4–121(a)(1); Miller [v. Miller], 81 S.W.3d
              [771,] at 775 [(Tenn. Ct. App. 2001)]. A division of marital
              property in an equitable manner does not require that the
              property be divided equally. Robertson v. Robertson, 76
S.W.3d 337, 341 (Tenn. 2002). Dividing a marital estate is
              not a mechanical process but, rather, is guided by considering
              the factors in Tenn. Code Ann. § 36–4–121(c). Kinard [v.
              Kinard], 986 S.W.2d [220,] at 230 [Tenn. Ct. App. 1998]. . .
              . Trial courts have wide latitude in fashioning an equitable
                                             -4-
             division of marital property, Fisher v. Fisher, 648 S.W.2d
244, 246 (Tenn. 1983), and this court accords great weight to
             the trial court’s division of marital property. Wilson v.
             Moore, 929 S.W.2d 367, 372 (Tenn. Ct. App. 1996). Thus,
             we defer to the trial court’s division of the marital estate
             unless it is inconsistent with the factors at Tenn. Code Ann. §
             36–4–121(c) or is not supported by a preponderance of the
             evidence. Brown v. Brown, 913 S.W.2d 163, 168 (Tenn. Ct.
             App. 1994).

Luplow v. Luplow, 450 S.W.3d 105, 109-110 (Tenn. Ct. App. 2014). “However, we
accord no presumption of correctness to the trial court’s conclusions of law.” Harper v.
Harper, No. W2017-02193-COA-R3-CV, 2018 WL 5307090, at *1 (Tenn. Ct. App.,
filed Oct. 24, 2018), (citing Snodgrass v. Snodgrass, 295 S.W.3d 240, 245-46 (Tenn.
2009)).

                                          IV.

                                           A.

       We first address the trial court’s treatment of wife’s interest in the Pioneer
Properties partnership. As we have often noted, “a trial court must identify all of the
assets possessed by the divorcing parties as either separate property or marital property
before equitably dividing the marital estate.” Mangum v. Mangum, No. E2018-00024-
COA-R3-CV, 2019 WL 1787328, at *8 (Tenn. Ct. App., filed Apr. 24, 2019) (quoting
McHugh v. McHugh, No. E2009-01391-COA-R3-CV, 2010 WL 1526140, at *3 (Tenn.
Ct. App., filed Apr. 16, 2010)); Swafford v. Swafford, No. 2017-00095-COA-R3-CV
2018 WL 1410900, at *3 (Tenn. Ct. App., filed Mar. 21, 2018). Tenn. Code Ann. § 36-4-
121(b) provides, in pertinent part, the following definitions of these terms:

             (1)(A) “Marital property” means all real and personal
             property, both tangible and intangible, acquired by either or
             both spouses during the course of the marriage up to the date
             of the final divorce hearing and owned by either or both
             spouses as of the date of filing of a complaint for divorce,
             except in the case of fraudulent conveyance in anticipation of
             filing, and including any property to which a right was
             acquired up to the date of the final divorce hearing, and
             valued as of a date as near as reasonably possible to the final
             divorce hearing date. . . .

                                           -5-
                                  *      *         *


             (B)(i) “Marital property” includes income from, and any
             increase in the value during the marriage of, property
             determined to be separate property in accordance with
             subdivision (b)(2) if each party substantially contributed to its
             preservation and appreciation;


                                  *      *         *


             (2) “Separate property” means:

             (A) All real and personal property owned by a spouse before
             marriage, including, but not limited to, assets held in
             individual retirement accounts (IRAs) as that term is defined
             in the Internal Revenue Code of 1986 (26 U.S.C.),1 as
             amended;

             (B) Property acquired in exchange for property acquired
             before the marriage;

             (C) Income from and appreciation of property owned by a
             spouse before marriage except when characterized as marital
             property under subdivision (b)(1);

             (D) Property acquired by a spouse at any time by gift,
             bequest, devise or descent . . .

        Because wife acquired her partnership interest while the parties were married, the
initial presumption is that it is marital property. Gant v. Gant, No. M2015-02160-COA-
R3-CV, 2017 WL 417225, at *5 (Tenn. Ct. App., filed Jan. 31, 2017). “Wife, as the
party seeking to rebut this presumption, has the burden of proving by a preponderance of
the evidence that the asset is separate property.” Cox v. Cox, No. E2016-01097-COA-
R3-CV, 2017 WL 6517596, at *4 (Tenn. Ct. App., filed Dec. 20, 2017) (internal
quotation marks omitted); Trezevant v. Trezevant, 568 S.W.3d 595, 609 (Tenn. Ct. App.
2018). Wife testified that her interest in Pioneer Properties was a gift from her family to
her alone, and that it was always intended to be separate. Husband argues that wife did
                                             -6-
not meet her burden in establishing it was a gift, because she presented “no other
supporting documentation” and “no corroborating witnesses.” The trial court did not
make a finding regarding whether wife met her burden to prove it was a gift, stating only
that “this entity is marital property due to the fluidity of the asset and due to the fact that
proceeds were regularly deposited from said partnership into a joint account.” Several
possible inferences could be drawn from the trial court’s order. It may have implicitly
credited wife’s testimony that the asset was a gift, but found nevertheless that other
factors militated in favor of classifying it as marital. Another possibility is that the trial
court did not consider it a gift, and that was another factor requiring its marital
classification. The absence of an explicit factual finding makes it impossible to tell with
certainty.

        Husband argues that any appreciation in value of wife’s partnership interest was
properly classified as marital pursuant to Tenn. Code Ann. § 36-4-121(b)(1)(B)(i),
because he “substantially contributed to its preservation and appreciation.” Husband
testified that he worked as a realtor, selling properties for Pioneer Realty. He said that
“Pioneer Properties would pay a commission to Pioneer Realty and as a realtor I would
receive my commission actually from Pioneer Realty.” He also testified that on occasion,
he provided his opinions regarding the value or desirability of real estate to the partners
of Pioneer Properties, but admitted that he had no decision-making authority. Wife
testified that Pioneer Properties increased in value during the course of the marriage. She
denied that husband made any substantial contribution to Pioneer Properties during the
marriage.

       In Telfer v. Telfer, No. M2012-00691-COA-R3-CV, 2013 WL 3379370, at *9
(Tenn. Ct. App., filed June 28, 2013), this Court set forth the principles applicable to the
substantial contribution analysis as follows:

              Whether a spouse substantially contributed to the preservation
              and appreciation of the other spouse’s separate property is a
              question of fact. Keyt [v. Keyt], 244 S.W.3d [321,] 329
              [Tenn. 2007] (citing Sherrill v. Sherrill, 831 S.W.2d 293, 295
              (Tenn. Ct. App. 1992)). Such a contribution may be either
              “direct” or “indirect.”       Tenn. Code Ann. § 36–4–
              121(b)(1)(D); McFarland v. McFarland, No. M2005–
              01260–COA–R3–CV, 2007 WL 2254576, at *6; 2007 Tenn.
              App. LEXIS 509, at *17–18 (Tenn. Ct. App. Aug. 6, 2007).
              Regardless, it must satisfy two requirements. First, “some
              link between the marital efforts of a spouse and the
              appreciation of the separate property must be established
              before the separate property’s appreciation is considered
                                              -7-
              marital property.” Langschmidt v. Langschmidt, 81 S.W.3d
741, 746 (Tenn. 2002); see also Keyt, 244 S.W.3d at 329.
              Second, the contribution must be “real and significant.” Keyt,
244 S.W.3d at 329; Wright–Miller v. Miller, 984 S.W.2d
936, 944 (Tenn. Ct. App. 1998) (citing Brown v. Brown, 913
S.W.2d 163, 167 (Tenn. Ct. App. 1994)). However, the
              contributions of the spouse who seeks to have the
              appreciation deemed marital property “need not be monetarily
              commensurate to the appreciation in the separate property’s
              value, nor must they relate directly to the separate property at
              issue.” Wright–Miller, 984 S.W.2d at 944.

       The trial court made no specific finding regarding whether husband made a
substantial contribution to the preservation and appreciation of the Pioneer Properties
interest. At the conclusion of the first hearing, the trial court orally remarked as follows:

              Pioneer Properties is a different beast in that it’s very fluid.
              Its assets are very fluid. It’s a house, two houses, five houses.
              Then maybe it’s a tract of land and then maybe it’s three or
              four houses. It’s a constant flow of acquiring assets and
              disposing of assets.

              Okay. So if you weigh the factors of who did what in that
              process, the evaluation, preservation and all of that, that’s
              very fluid, also. Because she did more, there’s no question
              about that, than he did. I think that’s a fact.

              However, I think the ultimate test, it’s an old agency and
              partnership principle. It’s not what you put into the
              partnership. It’s what you do with what you take out. I think
              that’s the ultimate test that has application in this case in that
              the proceeds from all of that activity were put into a joint
              account. Therefore, I am declaring those to be marital
              property.

       Wife admitted that she deposited the distributions from the partnership, which
totaled about $71,000, into a jointly-held checking account. She agreed that these funds
should be considered a gift to the marriage and classified as marital. Wife argues that
“the deposit of a partnership distribution into a joint account does not evidence an intent
that the partnership interest itself become marital property.” She relies on Luttrell v.
Luttrell, No. W2012-02279-COA-R3-CV, 2014 WL 298845 (Tenn. Ct. App., filed Jan.
                                             -8-
28, 2014) to support this argument. In Luttrell, the wife’s family gifted her corporate
stock and cash in a separate trust. Ms. Luttrell deposited some of the funds from her trust
account into a jointly-held account. We stated as follows:

              the record shows that Wife routinely deposited money from
              the investment accounts into the joint account to cover any
              tax liability. That money was considered a gift to the
              marriage. We do not think that Wife’s decision to contribute
              a portion of the investment account funds to the marriage had
              any [e]ffect on the funds that remained in the investment
              accounts.

Id., 2014 WL 298845, at *5.

        A similar situation was presented in Telfer, wherein the wife received fractional
interests in a partnership entity and an LLC as separate gifts from her family. We made
the following pertinent observation:

              Husband argues on appeal that the fact that the distribution
              income from the companies was deposited into the parties’
              joint bank account and was included on the parties’ joint
              income tax return militates in favor of a finding that the
              appreciation in the value of the companies was marital
              property. We see no link between this fact and the
              preservation or appreciation in value of Wife’s companies. It
              indicates only that the periodic distributions from the
              companies constituted marital property, but that is not in
              question on appeal. Therefore, we must reject this argument
              by Husband.

Telfer, 2013 WL 3379370, at *11. Although we ultimately concluded in Telfer that other
factors militated in favor of concluding that the disputed property was marital, the above
quotes from Telfer and Luttrell support the position that simply depositing income from
a separately-owned asset into a joint account does not, in and of itself, transmute the
corpus of the asset into marital property.

      The trial court’s finding that the assets of the partnership were “fluid” implicates,
to some extent, the doctrines of commingling and transmutation, which husband argued
were applicable to convert wife’s partnership interest to marital property. The Supreme
Court has provided the following guidance on these concepts:

                                            -9-
              In addition to the provisions of Tenn. Code Ann. § 36–4–
              121(b)(1)(b), courts in Tennessee have recognized two
              methods by which separate property may be converted into
              marital property: commingling and transmutation.


                                   *      *          *


              [S]eparate property becomes marital property [by
              commingling] if inextricably mingled with marital property or
              with the separate property of the other spouse. If the separate
              property continues to be segregated or can be traced into its
              product, commingling does not occur. . . . [Transmutation]
              occurs when separate property is treated in such a way as to
              give evidence of an intention that it become marital property.
              . . . The rationale underlying these doctrines is that dealing
              with property in these ways creates a rebuttable presumption
              of a gift to the marital estate. This presumption is based also
              upon the provision in many marital property statutes that
              property acquired during the marriage is presumed to be
              marital. The presumption can be rebutted by evidence of
              circumstances or communications clearly indicating an intent
              that the property remain separate.

Langschmidt v. Langschmidt, 81 S.W.3d 741, 747 (Tenn. 2002) (brackets and ellipses in
original).

        The trial court did not make any specific findings regarding whether wife’s
partnership interest was converted to marital property by commingling or transmutation.
It found that the assets of Pioneer Properties were “fluid,” in that it regularly bought and
sold different parcels of real estate. This finding is supported by the evidence. It is also
clear that the value of the partnership fluctuated over time. However, the nature of
wife’s interest in the asset did not change during the marriage and was not “fluid.” Her
interest as a partner was always ownership of a portion of the partnership entity. She was
not the owner of the real estate that traded hands, the partnership was. There is no
evidence that the real estate bought, developed, and sold was “inextricably mingled with
marital property” or “treated in such a way as to give evidence of an intention that it
become marital property.” Id. at 747. In this regard, wife testified without contradiction
as follows:

                                              -10-
              I understand that the monies that I received out of Pioneer
              Properties that were put into the marital account, you know, is
              pretty much considered marital property. But the actual
              entity of Pioneer Properties itself has remained segregated.
              It’s remained separate. He’s never been on the account. He’s
              never been a partner, you know.

We vacate the trial court’s ruling that wife’s interest in Pioneer Properties is marital. On
remand, the trial court is directed to consider and make specific findings regarding the
value of the asset and whether: (1) the interest was a separate gift to wife, (2) husband
made a substantial contribution to the preservation and appreciation of the asset, and (3)
the doctrines of commingling and/or transmutation apply.

                                                B.

        Husband argues that the trial court erred in classifying the George Smith Road
property as wife’s separate property. Both parties testified that husband executed a
quitclaim deed to wife in order to obtain financing to build on the property. At the end of
the first hearing, the trial court orally stated, “the intent of the parties for the last twenty-
nine years is very clear. It was her property. I mean, he said that.” The parties lived
together at the George Smith Road residence for several years. Thereafter, they moved to
another house and rented the property. Wife testified that she considered it to be her
separate property. Husband testified that “it has always been her impression that it was
her house solely,” but he held a contrary view. He stated as follows, in pertinent part:

              Q. Did you make any contributions to the house on George
              Smith Road?

              A. While we were living in the home, I did all of the
              maintenance as far as things that needed to be done. Mowing
              the yard, weedeating, taking care of things. And I did
              contribute to cooking meals and cleaning the house.

              Q. Did you contribute to making any of the payments?

              A. It came out of our joint account and I’ve always worked.
              And that’s where all of my income has went is into that
              checking account.


                                     *      *          *
                                                -11-
Q. At the point that you were living in the George Smith
home as a marital home, you obviously felt like that was your
home?

A. Obviously.

Q. . . . That it was your property. Was that your opinion?

A. Right.

Q. At the time you were making payments on it. Correct?

A. Correct.

Q. Did you even think about the quit claim deed later down
the road? When did this quit claim deed occur to you or come
to your recall?

A. Well, from time to time [wife] would throw it in my face
that that was her house.

Q. Okay.

A. So I can’t say that I was not aware that I had signed the
quit claim deed.

Q. Were you paying the taxes on it out of the marital funds
just like everything else?

A. Yes.

Q. And insurance?

A. Yes.


                     *      *          *




                                -12-
             Q. And by virtue of you staying there and for the years that
             you provided maintenance and payments, is it your position
             that this is marital property?

             A. And based on from the time that we both moved out of the
             house and made it a rental.

Wife admitted that husband did maintenance work on the George Smith Road property,
that payments on the loan and other maintenance expenses were made from the parties’
joint checking account, and that the rent payments they received were all deposited into
the joint marital account.

        Because the property was acquired during the marriage, the statutory presumption
is, again, that it is marital property. The trial court did not make a finding regarding
whether the quitclaim deed executed by husband was a gift intended to render the
property wife’s separate asset, or whether it was intended for another purpose such as to
satisfy the lender’s demand in order to obtain financing. Husband argues that even if the
property became separate because of the quitclaim deed, it was transmuted to marital
property by the parties’ course of conduct in the decades thereafter. This Court has
analyzed such a claim in divorce cases as follows:

             In determining whether a home previously owned separately
             by one spouse has become marital property, this Court bears
             in mind the following:

             (1) the use of the property as a marital residence; (2) the
             ongoing maintenance and management of the property by
             both parties; (3) placing the title to the property in joint
             ownership; and (4) using the credit of the non-owner spouse
             to improve the property.        Accordingly, our court has
             classified separately owned real property as marital property
             when the parties agreed that it should be owned jointly even
             though the title was never changed, or when the spouse
             owning the separate property conceded that he or she
             intended that the separate property would be converted to
             marital property.

Carter v. Browne, No. W2018-00429-COA-R3-CV, 2019 WL 424201, at *10 (Tenn. Ct.
App., filed Feb. 4, 2019) (quoting Hayes v. Hayes, No. W2010-02015-COA-R3-CV,
2012 WL 4936282, at *12 (Tenn. Ct. App., filed Oct. 18, 2012)); see also Cox, 2017 WL
6517596, at *4 (“An asset separately owned by one spouse will be classified as marital
                                          -13-
property if the parties themselves treated it as marital property.”) (quoting Fox v. Fox,
No. M2004-02616-COA-R3-CV, 2006 WL 2535407, at *5 (Tenn. Ct. App., filed Sept. 1,
2006)).

       In the present case, although husband has identified some factors weighing in
favor of a finding of transmutation, he did not show that “the parties agreed that it should
be owned jointly,” id., nor did wife concede that she ever intended that the property
would be converted to marital property. Husband’s testimony confirmed her assertion
that she always considered it separate and had no intention that it become marital.
Consequently, we decline to disturb the trial court’s holding that the George Smith Road
property was wife’s separate property.

                                              C.

       Wife argues that the trial court failed to comply with Tenn. R. Civ. P. 52.01,
which requires that “[i]n all actions tried upon the facts without a jury, the court shall find
the facts specially and shall state separately its conclusions of law and direct the entry of
the appropriate judgment.” A decade has passed since this rule was amended to require
trial courts to make such findings and conclusions irrespective of whether a party
specifically requests them. See Turman v. Turman, No. W2014-01297-COA-R3-CV,
2015 WL 17744278, at *4 (Tenn. Ct. App., filed Apr. 14, 2015). Over the last ten years,
this Court has addressed the identical issue raised by wife a remarkable number of times.
See Mangum, 2019 WL 1787328, at *17; Trezevant, 568 S.W.3d at 621-22; Swafford,
2018 WL 1410900, at *6; Cox, 2017 WL 6517596, at *5-6; Smith v. Smith, No. E2017-
00515-COA-R3-CV, 2017 WL 6467153, at *5 (Tenn. Ct. App., filed Dec. 18, 2017);
Brainerd v. Brainerd, No. M2015-00362-COA-R3-CV, 2016 WL 6996365, at *5 (Tenn.
Ct. App., filed Nov. 30, 2016); Kirby v. Kirby, No. M2015-01408-COA-R3-CV, 2016
WL 4045035, at *5-6 (Tenn. Ct. App., filed July 25, 2016); Turman, 2015 WL 1744278,
at *4-5; Babcock v. Babcock, No. E2014-01670-COA-R3-CV, 2015 WL 1059003, at *6
(Tenn. Ct. App., filed Mar. 9, 2015); Irvin v. Irvin, No. M2010-01962-COA-R3-CV,
2011 WL 2436507, at *11 (Tenn. Ct. App., filed June 15, 2011). All ten of these
opinions were decided within the specific context of addressing the classification,
valuation, and division of a marital estate.

      In Trezevant, 568 S.W.3d at 621-22, we reiterated the following oft-stated
observations:

              “In bench trials, trial courts must make findings of fact and
              conclusions of law to support their rulings.” Hardin v.
              Hardin, No. W2012-00273-COA-R3-CV, 2012 WL

                                             -14-
             6727533, at *3 (Tenn. Ct. App. Dec. 27, 2012). Tennessee
             Rule of Civil Procedure 52.01 states, in pertinent part:

                   In all actions tried upon the facts without a jury,
                   the court shall find the facts specially and shall
                   state separately its conclusions of law and direct
                   the entry of the appropriate judgment.

             “Simply stating the trial court’s decision, without more, does
             not fulfill this mandate.” Barnes v. Barnes, No. M2011-
             01824-COA-R3-CV, 2012 WL 5266382, at *8 (Tenn. Ct.
             App. Oct. 24, 2012). “[T]he General Assembly’s decision to
             require findings of fact and conclusions of law is ‘not a mere
             technicality.’ ” Hardin, 2012 WL 6727533, at *3 (quoting In
             re K.H., No. W2008-01144-COA-R3-PT, 2009 WL 1362314,
             at *8 (Tenn. Ct. App. May 15, 2009) ). Such findings and
             conclusions “facilitate appellate review by affording a
             reviewing court a clear understanding of the basis of a trial
             court’s decision.” Lovlace v. Copley, 418 S.W.3d 1, 34
             (Tenn. 2013). In the absence of sufficient findings and
             conclusions, “ ‘this court is left to wonder on what basis the
             court reached its ultimate decision.’ ” In re K.H., 2009 WL
1362314, at *8 (quoting In re M.E.W., No. M2003-01739-
             COA-R3-PT, 2004 WL 865840, at *19 (Tenn. Ct. App. Apr.
             21, 2004) ).

                   There is no bright-line test by which to assess
                   the sufficiency of factual findings, but “the
                   findings of fact must include as much of the
                   subsidiary facts as is necessary to disclose to the
                   reviewing court the steps by which the trial
                   court reached its ultimate conclusion on each
                   factual issue.”

             Lovlace, 418 S.W.3d at 35 (quoting 9C Federal Practice &
             Procedure § 2579, at 328).

       In making an equitable division of property, the trial court must consider the
following statutory factors:

             (1) The duration of the marriage;
                                          -15-
(2) The age, physical and mental health, vocational skills,
employability, earning capacity, estate, financial liabilities
and financial needs of each of the parties;

(3) The tangible or intangible contribution by one (1) party to
the education, training or increased earning power of the
other party;

(4) The relative ability of each party for future acquisitions of
capital assets and income;

(5)(A) The contribution of each party to the acquisition,
preservation, appreciation, depreciation or dissipation of the
marital or separate property, including the contribution of a
party to the marriage as homemaker, wage earner or parent,
with the contribution of a party as homemaker or wage earner
to be given the same weight if each party has fulfilled its role;

(B) For purposes of this subdivision (c)(5), dissipation of
assets means wasteful expenditures which reduce the marital
property available for equitable distributions and which are
made for a purpose contrary to the marriage either before or
after a complaint for divorce or legal separation has been
filed.

(6) The value of the separate property of each party;

(7) The estate of each party at the time of the marriage;

(8) The economic circumstances of each party at the time the
division of property is to become effective;

(9) The tax consequences to each party, costs associated with
the reasonably foreseeable sale of the asset, and other
reasonably foreseeable expenses associated with the asset;

(10) The amount of social security benefits available to each
spouse; and



                              -16-
              (11) Such other factors as are necessary to consider the
              equities between the parties.

Tenn. Code Ann. § 36-4-121(c) (Supp. 2016).

       In the present case, as already stated, the trial court did not make a finding
regarding the value of any of the assets, including those assigned to wife as her separate
property, and those upon which the parties disagreed as to their value. The trial court’s
order does not refer to Tenn. Code Ann. § 36-4-121(c), or make a finding regarding any
of the factors prescribed therein. In Trezevant, we stated the following with regard to
potential appellate remedies of such a situation:

              Appellate courts have two options when a trial court’s factual
              findings fail to satisfy the Rule 52.01 requirement. One is to
              conduct an independent analysis of the record and “determine
              where the preponderance of the evidence lies.” Lovlace, 418
S.W.3d at 36; See Town of Middleton v. City of Bolivar, No.
              W2011-01592-COA-R3-CV, 2012 WL 2865960, at *26
              (Tenn. Ct. App. July 13, 2012) (noting that “when faced with
              a trial court's failure to make specific findings, the appellate
              courts may ‘soldier on’ when the case involves a clear legal
              issue, or when the court’s decision is readily ascertainable.”)
              (citations omitted). The alternative is to vacate the decision
              and remand the case to the trial court with instructions to
              issue sufficient findings of fact and conclusions of law.
568 S.W.3d at 623. “Generally, the appropriate remedy when a trial court fails to make
appropriate findings of fact and conclusions of law is to vacate the trial court’s judgment
and remand the cause to the trial court for written findings of fact and conclusions of
law.” Swafford, 2018 WL 1410900, at *6 (quoting Babcock, 2015 WL 1059003, at *6)).
Indeed, this Court, in all ten similar cases cited above, determined that a remand was the
appropriate remedy. We reach the same conclusion here.

                                             V.

        The trial court’s classification of wife’s partnership interest in Pioneer Properties
as marital property is vacated, with instructions to the trial court to make specific findings
of fact consistent with the analysis herein. We express no opinion as to the ultimate issue
of whether the asset is properly classified as separate or marital. The trial court’s
judgment finding the George Smith Road property to be wife’s separate asset is affirmed.
The trial court’s division of marital property is vacated, and the case remanded for
                                             -17-
appropriate findings of fact and conclusions of law pursuant to Tenn. R. Civ. P. 52.01.
Costs on appeal are assessed equally to the appellant, Carolyn Diane Long, and the
appellee, Steven Lawrence Long.



                                        _______________________________
                                        CHARLES D. SUSANO, JR., JUDGE




                                         -18-